Citation Nr: 1613741	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran had active service from October 1961 to August 1965.  The Veteran died in October 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 2011, June 2011, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case was subsequently transferred to the Nashville, Tennessee RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2010.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was metastatic adenocarcinoma, unclear primary, with a duration of months to years.
 
3.  At the time of the Veteran's death, service connection was in effect for hypertension, duodenal ulcer, collateral ligament relaxation of the right knee, and a scar of the right brow.

4.  The Veteran's service-connected hypertension was not the principal cause or a contributing cause of the Veteran's death.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in January 2011, prior to adjudication of the claim.  The appellant has not contended that she has been prejudiced by a defect in notice, if any. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service clinical records, lay statements, and the statements of the appellant in support of the claim.  VA medical opinions regarding the claim have been obtained.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any relevant outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.


II.  Service Connection for Cause of Death

The appellant, the Veteran's widow, contends that the Veteran's death was caused by service-connected hypertension.  The appellant contends that the Veteran's longstanding hypertension caused or contributed to his cardiorespiratory arrest.

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of the Veteran's death he was in receipt of service connected benefits for hypertension, duodenal ulcer, collateral ligament relaxation of the right knee, and a scar of the right brow.  It is noted that the Veteran was initially granted service connected benefits for arterial hypertension.  However, a February 2006 rating decision indicates atrial hypertension.  

At the time of the Veteran's death the Veteran had recently been diagnosed with non-small cell adenocarcinoma with diffuse metastatic disease to the liver and bone for which he was not in receipt of service connected benefits.

The appellant reported that the Veteran, who was 71 at the time of death, was athletic and very active his entire life.  He worked out three days a week and rode his bicycle 10 to 12 miles a day on the days that he did not work out.  He walked the dog in the woods every day, weather permitting.  The appellant reported that the Veteran was alert and in good spirits prior to his first radiation treatment for his cancer.  Directly after his treatment the Veteran was sweating profusely, dry heaving, and never spoke another word.  He was taken to his hospital room and a "code" was called.  The appellant stated that the Veteran was taken to critical care and died within four hours.  

The Veteran's pastor stated that he was present with the Veteran at the hospital prior to the treatment in October 2010.  He described that they laughed, talked, and prayed in the 45 minutes prior to the procedure.  

In October 2010 the Veteran was admitted to a hospital with nausea and dry heaves with occasional vomiting.  After testing and treatment the Veteran was discharged with a diagnosis of metastatic adenocarcinoma of unknown family, nephrolithiasis, hypertension, gastroesophageal reflux disease, and acute renal failure.

The Veteran's terminal treatment record, dated later in October 2010, indicates a discharge diagnosis of non-small cell adenocarcinoma with diffuse metastatic disease to the liver and bone, acute respiratory failure, hypovolemic shock, status post respiratory arrest, metabolic acidosis, thrombocytopenia, and gastrointestinal bleed.

The Veteran's death certificate reports that the immediate cause of death was metastatic adenocarcinoma, unclear primary, with a duration of months to years.  No underlying causes were listed.

In November 2010, Dr. D.E., one of the Veteran's providers, stated that the Veteran was admitted to the hospital with nausea and vomiting and was found to have adenocarcinoma with diffuse metastases, unknown primary source.  He started to undergo palliative treatment for his carcinoma when he developed a sudden cardiorespiratory arrest and died.  An autopsy was not performed.  The Veteran was noted to have had a long history of hypertension.  The provider stated "I believe it is very possible/probable that his long standing hypertension had a role in his cardio/respiratory arrest."

In February 2011, Dr. K.M., a private provider, reported that during the Veteran's October 2010 hospitalization he developed a progressive decline in health subsequently requiring transfer to the Intensive Care Unit.  As part of that, he developed a component of respiratory failure.  At the time of the transfer he had an underlying history of adenocarcinoma of unknown primary with widely metastatic disease.  In addition, he had multiple other medical problems that included gastroesophageal reflux disease, peptic ulcer disease, and hypertension.  An echocardiogram was performed that revealed evidence of concentric left ventricular hypertrophy.  There was a component of pulmonary hypertension noted by echocardiogram, likely multifactorial at least potentially related to a component of underlying chronic diastolic heart disease from underlying hypertension.  He developed a mildly elevated troponin when he was transferred to the Intensive Care Unit consistent with a "type 2 MI" which is essentially a stress-related event from his acute illness.  The provider stated that while the ultimate cause of the Veteran's death was his widely metastatic disease, contributing factors to this included chronic hypertensive disease with left ventricular hypertrophy, a component of pulmonary hypertension that was likely acute on chronic.  The provider noted that other contributing factors were the development of metabolic acidosis related to his acute decline.  

In March 2011 a VA medical opinion was obtained.  The examiner identified a letter from Dr. D.E.  The examiner noted that the Veteran's hypertension was controlled and that the death certificate noted the cause of death as adenocarcinoma with unknown primary and diffuse metastases.  The examiner rendered the opinion that it is not as least as likely as not that the Veteran's longstanding service-connected hypertension was the cause of his death or substantially contributed to his death.  The examiner stated that there is no evidence that his hypertension contributed to his death.  The stated cause of death was adenocarcinoma from an unknown primary with diffuse metastases.  His medical records showed well-controlled hypertension.  The examiner found that based on the cause of death and the well-controlled hypertension it is not at least as likely as not that the Veteran's hypertension was the cause of his demise and/or substantially contributed to his death.  

In April 2011, Dr. S.B., a private provider who was very closely involved with the Veteran's medical care as a second year resident, stated that the Veteran had a diagnosis of adenocarcinoma of unknown origin and passed away with cardiorespiratory arrest despite resuscitation.  The provider stated that hypertension can be a co-morbid risk factor of the Veteran's cancer and death.  There have been multiple studies that have shown that hypertension and its treatment can be a risk factor for certain cancer.  The well-known cancer is renal cell cancer, which is a type of adenocarcinoma.  The physician provided citation to medical journals as support for the statements.

In August 2011 the VA examiner provided another opinion.  The examiner noted that the February 2011 letter from Dr. K.M. was reviewed and the included findings of left ventricular hypertrophy with a component of pulmonary hypertension on echocardiogram and the noted elevated troponin stated by Dr. K.M. as a stress-related event from the acute illness.  The examiner stated that the death certificate mentioned no other cause of death and stated that metastatic adenocarcinoma of unknown primary.  Cardiovascular cause of death or contributing factor was not mentioned including hypertensive heart disease or left ventricular hypertrophy.  The Veteran had longstanding cardiac hypertrophy and hypertension that was stable.  Therefore, after full review of the medical evidence as stated is was the medical opinion of the examiner that it is less likely as not that the Veteran's service connected chronic hypertensive disease with left ventricular hypertrophy, a component of pulmonary hypertension, and elevated troponin was the cause of or substantially contributed to his death.

In January 2012 Dr. D.E. provided a follow-up to his November 2010 letter.  The Veteran was noted to be a patient of his in October 2010 and that he was admitted to the hospital with complaints consistent with a chronic systemic illness including fatigue and weight loss.  He was found to have adenocarcinoma with diffuse metastases, unknown primary source.  During hospitalization, the Veteran experienced an acute worsening of his respiratory status and was found to have significant cardiac strain with myocardial infarction.  He was shown by echocardiogram to have pulmonary hypertension as well as left ventricular hypertrophy.  The provider concluded that he felt it is likely that his chronic hypertension with left ventricular hypertrophy contributed to his acute cardiac and respiratory compromise during his hospital stay.  

In July 2013 another VA medical opinion was obtained.  The examiner noted that the Veteran's medical records were reviewed, particularly concerning his terminal hospitalization in October 2010.  He was admitted and found to have adenocarcinoma of unknown primary that was widely metastatic to liver, bone, and lymph nodes.  Though he had a history of hypertension, the echocardiogram performed in October 2010 showed only mild concentric left ventricular hypertrophy, not the marked thickening expected in patients with longstanding, poorly controlled hypertension.  The examiner noted that the vigorous left ventricular function and lack of wall motion abnormalities do no support myocardial infarction as a cause of or contributing factor to his death.  The pulmonary hypertension and right ventricular abnormalities described on the study would not be related to chronic systemic hypertension; thus the examiner did not find any evidence that hypertension or its sequelae were significant contributors to the Veteran's death.

Entitlement to service connection for the cause of the Veteran's death is not warranted.  The appellant contends that the Veteran's service-connected hypertension was a contributing factor in the Veteran's death.  The Veteran's death certificate indicates that the cause of the Veteran's death was metastatic adenocarcinoma, unclear primary, with a duration of months to years.  Opinions of Drs. D.E., K.M., and S.B., were submitted by the appellant in support of her claim.  The November 2010 opinion of Dr. D.E. is insufficient because it is too speculative indicating that it is very possible/probable that the long standing hypertension had a role in his cardio/respiratory arrest.  The February 2011 opinion of Dr. K.M. is insufficient as it indicates that it found that the ultimate cause of the Veteran's death was his widely metastatic disease with contributing factors including, service connected hypertension and nonservice connected pulmonary hypertension.  The April 2011 opinion of Dr. S.B. is inadequate because it is too speculative identifying that the hypertension can be a co-morbid risk factor of the Veteran's cancer and death and addresses hypertension as a risk factor for cancer; it does not address the question of whether hypertension caused or contributed to the cause of death.

Dr. K.M., in February 2011, and Dr. D.E. in January 2012 allude to the Veteran having a myocardial infarction.  Dr. D.E. in January 2012 rendered the opinion that the Veteran's echocardiogram showed pulmonary hypertension and left ventricular hypertophy.  The opinion was rendered that it is likely that his chronic hypertension with left ventricular hypertrophy contributed to his acute cardiac and respiratory compromise during his hospital stay. 

However, the Board finds the opinion of the July 2013 VA examiner to be more probative that of the January 2012 private opinion.  The VA examiner, after reviewing the treatment records, reported that the mild severity of the Veteran's left ventricular hypertrophy along with vigorous left ventricular function and lack of wall motion abnormalities did not support myocardial infarction as a cause of or contributing factor to his death.  In addition, the examiner opined that the pulmonary hypertension and right ventricular abnormalities identified would not be related to chronic systemic hypertension.  

The statements of the appellant and the Veteran's pastor regarding the Veteran's condition prior to his final treatment are acknowledged.  However, the treatment records shortly before the Veteran's terminal treatment indicate that the Veteran was compromised.  As such, the probative value of the statements is limited.

As the preponderance of the evidence is against a finding that the Veteran's service connected disabilities caused or contributed significantly to his death, service connection for cause of death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


